DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/29/2021 has been entered. Claims 1-2, 8-9 and 11-14 and 18 remain pending in the application. 
Applicant’s cancelation of claim 16 has renders the rejections under 35 USC 112(a) moot and the rejection has therefore been withdrawn.
Applicant’s amendment to claims 1 and cancelation of claims 15-17 have overcome the rejections under 35 USC 112(b) as previously set forth in the nonfinal office action mailed 07/30/2021. The rejections under 35 USC 112(b) are withdrawn. 	
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites limitations for the groups L1 and L3 that, while drawn instead of recited, are essentially identical limitations. That is, Claim 8 does not further limit claim 1, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9 and 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20150171356) (Nakamura) in view of Huang et al (CN 1769269) (Huang).

In reference to claim 1, 2 and 8-9, Nakamura teaches triarylamine compounds for use in organic electroluminescent devices of formula (1) (Nakamura [0035]) as shown below left, for example the compound as shown below right (Nakamura p 14 [0075]) except wherein the phenyl group that is one of Ar1 to Ar3 can be further substituted with an aryl group (Nakamura [0036] [0071] [0055]). 


    PNG
    media_image1.png
    83
    345
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    276
    206
    media_image2.png
    Greyscale


Nakamura discloses the compound of formula (1) that encompasses the presently claimed compound, including the compound shown above right that can be further substituted with an aryl group. Each of the disclosed substituents from the substituent groups of Nakamura are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1) of Nakamura.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Nakamura and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Nakamura teaches generally but does not exemplify phenyl fluorenyl group as the substituent of the phenyl group of one of Ar1 to Ar3. 

With respect to the difference, Huang teaches an end capping method for treatment of triaryl amine and carbazole materials for use in organoelectronics including organic electroluminescent devices (Huang [0002]) by ‘capping’ the triarylamine or carbazole material with a 9-aryl-fluorenyl group (Huang [0005] etc.) such as the capping of phenyl amine compounds of the structure shown below (Huang [31] p14.)

    PNG
    media_image3.png
    44
    78
    media_image3.png
    Greyscale

As an example, Huang teaches that the triphenyl amine is capped to arrive at the compound shown below (Huang [31]-[34] p14- p15, Example 1 [0102]-[0110])

    PNG
    media_image4.png
    122
    183
    media_image4.png
    Greyscale

Huang further teaches that such end capping results in materials that are highly stable amorphous hole transporting materials (Huang [0007]) and when used as hole transport and injection materials the materials have higher glass transition temperatures and higher thermal stability and devices comprising the material has better spectral stability (Huang [0094] [0095]).

In light of the motivation of using the end capping group of an 9-phenyl-fluorenyl as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the end capping group as described by Huang as a substituent on the phenyl group of the compound of Nakamura in order to increase the thermal stability and glass transition temperature of the material and the spectral stability of the resultant device and thereby arrive at the claimed invention. 
For Claim 1: Reads on a compound of Chemical formula 1 wherein L1 to L3 are each phenylene, R1 is phenyl, and R2 and R3 are each 
    PNG
    media_image5.png
    99
    66
    media_image5.png
    Greyscale
 wherein X is S. 
For Claim 2: Reads on Chemical Formula 6.
For Claim 8: Reads on wherein L1 to L3 are each phenylene. 
For Claim 9: Reads on compound B-3.

In reference to claim 11-12, Nakamura in view of Huang teach the compound as described above for claim 1 and further teaches its use in an organic electroluminescent (EL) device comprising an anode and a cathode and an organic layer between the anode and cathode comprising two or more emitting layers and at least one intermediate layer between the emitting layers comprising the compound. While Nakamura does not call this intermediate layer an auxiliary layer, a hole transport layer, an electron transport layer etc., the layer is described as being able to transport holes and electrons (Nakamura [0045]-]0047]). 
For Claim 11: Reads on an optoelectronic device.
For Claim 12: Reads on the claimed device structure where the intermediate layer reads on an auxiliary layer including e.g. a hole transport layer. 

In reference to claim 13, Nakamura in view of Huang teaches the device as described above for claim 22. While Nakamura does not expressly teach that the intermediate layer includes an auxiliary hole transport layer, the instantly claimed auxiliary layer and auxiliary hole transport layer do not differentiate themselves from the intermediate layer of Nakamura. That is, the intermediate layer of Nakamura meets all of the composition and structural requirements of the auxiliary layer and auxiliary hole transport layer (that is between them they only require that the layer be adjacent to the emission layer and be comprised of the compound). The auxiliary hole transport layer can be met by a designation of a portion of the intermediate layer of Nakamura that is an ‘adjacent to’ the emission layer as both the layer and sublayer have the same compositional requirements. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 14, Nakamura in view of Huang teaches the compound and device as described above for claim 12. As the compound and device meet all of the structural and composition limitations of the claimed compound and device the compounds ability to fluoresce,  are inherent in the compound. Furthermore, the claimed compound is of sufficient structural similarity to compound B-1 as described in table 1 taught to emit blue light. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 18, Nakamura in view of Huang teaches the device described above for claim 12 and further teaches that the device is useful for a display device (Nakamura [0155] [0251] [0263] etc.) It would have been obvious to have used the device in the type of device as expressly taught by the prior art. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 

In reference to the outstanding rejections of claims 1-2, 8-9 and 11-14 and 18 as unpatentable over Nakamura in view of Huang, Applicant argues that the claimed materials are not obvious in light of unexpected results as presented in a the specification and in multiple declarations under 37 CFR 1.132. This argument has been fully considered but not found convincing for at least the following reason(s). 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

Applicant has stated on the record that the results demonstrated in the experiments correspond to three sets of experiments and that within these experiments an error of not more than 3% was observed. This will be interpreted to refer to a standard error of the mean (SEM) and as such is sufficient evidence that the data presented is statistically significant. 

The results appear to show practical improvements in luminous efficiency in multiple device structures. 
However, the showing of the results of a few examples is still not commensurate in scope with the very large number of compounds encompassed by the instant claims. The broadest compound claims are drawn to an immense genre of compounds. For example, in the Chemical formula 1, each of the groups R2 and R3 can be selected from among a 13 base structures each of which can be substituted by any combination of substituents (e.g. substituted or unsubstituted groups in group I). The narrowest compound claim is drawn instead to a long list of specific compounds; however, these compounds include many examples for which no results have been demonstrated. Applicant’s proposal of unexpected results is that the selection of specific combinations of aryl groups from among those broadly taught in the prior art as claimed gives rise to unexpected improvement in the performance of the compounds in organic electronic devices. However, Applicant is not providing results for all of the claimed combinations of aryl groups but has in various forms provided some data for 13 of the many compounds claimed. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Nakamura in view of Huang, support for the unexpected results must be provided that covers the scope of what is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786